Citation Nr: 0522211	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1973 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the RO.  

The now reopened claim of service connection for a back 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a back 
disorder was denied by a March 1977 rating decision on the 
basis that there was no evidence of a current back 
disability.  

2.  The veteran did not submit a notice of disagreement with 
the March 1977 rating decision within one year of 
notification thereof.  

3.  The evidence submitted since March 1977 includes VA 
rehabilitation records, and the veteran's testimony that he 
has continued to experience back symptoms that have required 
periodic treatment since discharge from service; this 
evidence was not considered at the time of the March 1977 
rating decision, and is offered to prove an essential element 
of the veteran's claim that was a specified basis for the 
original denial.  



CONCLUSION OF LAW

New and material evidence has received since March 1977 
rating decision to reopen the claim of service connection for 
a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a chronic back 
disability as a result of an injury sustained during active 
service.  Although his claim was previously denied by VA, he 
argues that he has submitted new and material evidence to 
reopen his claim.  

The record indicates that the veteran's claim for service 
connection for a back injury was denied in a March 1977 
rating decision.  This decision noted that a back disability 
was not found on the veteran's discharge examination, and 
found that the back strain for which the veteran was treated 
during service was acute, and resolved without permanent 
disability.  

The veteran was notified of this decision by letter in March 
1977, but did not indicate an intent to appeal by submitting 
a notice of disagreement.  Therefore, this decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).  

The veteran submitted a request to reopen his claim for 
service connection for a back disability in July 2001.  
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  

Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

At this juncture, the Board notes that 38 C.F.R. § 3.156(a), 
the regulation that defines what constitutes new and material 
evidence, was changed as a result of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

However, this change is effective only for claims to reopen 
submitted August 29, 2001, or later.  In this case, the 
veteran's claim was submitted in July 2000.  Therefore, the 
old version of 38 C.F.R. § 3.156(a) applies in this appeal.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The evidence submitted since March 1977 consists of VA 
rehabilitation records dated October 1978, and the veteran's 
testimony at hearings conducted in March 2003 and June 2005.  

The 1978 VA treatment records indicate that the veteran was 
undergoing rehabilitation for an unspecified disability, and 
that he was to be seen again in six weeks.  

The veteran testified at the June 2005 hearing that has 
experienced back pain and other symptoms continuously since 
discharge from service.  

He said that his discharge examination did not include a 
detailed examination of his back, and he noted that he did 
not undergo a VA back examination in connection with his 
original claim.  

The veteran further testified there had been an X-ray study 
of his back completed earlier that year at a VA facility.  
See Transcript.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for a back disability.  The March 1977 rating decision denied 
the veteran's claim on the basis that there was no evidence 
of a current back disability.  

The evidence submitted since March 1977 shows that the 
veteran required rehabilitation, which the veteran has 
testified was due to his back disability.  This information 
is new because it was not available at the time of the 
previous decision.  

Furthermore, it is material because it tends to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last disallowance of the claim; in 
this case the absence of a current disability.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As the veteran has submitted new and material evidence, his 
claim for service connection is reopened.  




ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

VA has an obligation to obtain records in the custody of a 
Federal department or agency.  This includes medical records 
from VA facilities.  See 38 C.F.R. § 3.159(c)(2).  

The VA has not attempted to obtain any of the medical records 
associated with the veteran's rehabilitation in 1978, and has 
not attempted to obtain the findings of the 2005 X-ray study.  
This appeal must be remanded so that an attempt can be made 
to obtain these records.  

In addition, the veteran has never undergone a VA examination 
of his claimed disability.  The Board finds that an 
examination to determine the nature and etiology of the 
veteran's disability would be useful in reaching a decision 
in this case.  

Therefore, this appeal is REMANDED to the RO for the 
following development: 

1.  The RO should obtain all VA medical 
records pertaining to the treatment of 
the veteran's back disability from the VA 
facilities in Muskogee, Oklahoma, and 
West Haven, Connecticut, and associate 
them with the claims folder.  If any of 
these records are unavailable, this 
should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed back 
disorder.  All indicated tests and 
studies should be completed.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  After completion of the 
examination and review of the claims 
folder, the examiner should attempt to 
express the following opinions: (1) Does 
the veteran have a current chronic back 
disability?  If so, what is the 
diagnosis?  (2) If the veteran is found 
to have a current back disability, is it 
as likely as not that the current 
disability is related to the lumbar 
strain for which the veteran was treated 
or other disease or injury during active 
service?  The reasons and bases for these 
opinions should be included in the 
report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record on a de novo basis.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


